DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/02/2021, with respect to the 112b rejections of claims 12 and 22 have been fully considered and are persuasive.  The 112b rejections of claims 12-22 have been withdrawn. 
Applicant’s arguments, filed 06/02/2021, with respect to the 112a rejection of claim 22 have been fully considered and are persuasive. Paragraph [0148] of the instant specification contains support for amended claim 22. The 112a rejection of claim 22 has been withdrawn.

Allowable Subject Matter
Claims 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose and would not have rendered obvious a method of tracking fitness of an ambulatory mammal, comprising: measuring sound emanating from airflow through an ambulatory mammal’s trachea during exercise with an acoustic measurement device configured to releasably affix to the mammal’s skin proximate the trachea, the acoustic measurement device including a housing including an opening and a sound transducer recessed and substantially surrounded by the housing and opposite the opening, the sound transducer in communication with a remote controller having processing circuitry; communicating the measured sound to the remote controller, the remote controller being configured to: correlate the measured sound into a measurement of the mammal’s 
US 10441181, hereinafter Telfort ‘181, discloses a method of tracking fitness of an ambulatory mammal (abstract: physiological monitoring system, Col. 2, lines 23-25, Col. 4, lines 43-45, fitness being interpreted as meaning physiological condition), comprising: measuring sound emanating from airflow (abstract) through an ambulatory mammal’s trachea (Col. 1, lines 46-48) with an acoustic measurement device (Fig. 1C, acoustic sensor 101) configured to releasably affix (Col. 6, lines 46-50, patient adhesives like tape, glue, or a suction device are releasable) to the mammal’s skin proximate the trachea (Fig. 2A, Col. 1, line 46-48), the acoustic measurement device including a housing (Fig. 1C, shell 102 and frame 104, Col. 5, lines 37-41) including a sound transducer (Col. 6, lines 9-11), the sound transducer in communication (Fig. 1A, Col. 4, lines 35-39 disclose a cable 15 or other communication link) with a remote controller (Fig. 1A, physiological monitor 17, a remote controller being interpreted as any controller that is separate from the acoustic measurement device) having processing circuitry (processor 19); communicating the measured sound to the remote controller (Col. 4, lines 40-46 disclose that the sensors transmit signals that represent a physiological condition to the physiological monitor), the remote controller being configured to: correlate the measured sound into a measurement of the mammal’s respiratory rate and a measurement of the mammal’s tidal volume (Col. 2, lines 1-9 disclose 
However, the prior art of record fails to disclose measuring sound emanating from airflow through an ambulatory mammal’s trachea during exercise, the housing including an opening and the sound transducer being recessed and substantially surrounded by the housing and opposite the opening, correlating the measured sound into a measurement of the mammal’s respiratory rate and a measurement of the mammal’s tidal volume during exercise, calculate at least one selected from the group consisting of the mammal’s minute ventilation (MV), absolute tidal volume, direction of tidal volume trend, and rate of change of tidal volume from at least one selected from the group consisting of the measurement of respiratory rate and the measurement of tidal volume; assign an index value to the at least one selected from the group consisting of the mammal’s minute ventilation (MV), absolute tidal volume, direction of tidal volume trend, and rate of change of tidal volume, each index value being one selected from the group consisting of a positive score and a negative score based on a predefined scale; compare the assigned index values with a predetermined threshold; and determine the ambulatory .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791